Citation Nr: 1707145	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  04-33 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial disability rating for allergic rhinitis in excess of 10 percent.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from April 1972 to January 1974.

At the outset, the Board of Veterans' Appeals (Board) will briefly discuss the instant matter's long and complex procedural history.  In May 1980, the Veteran filed a claim for service connection for bronchial asthma and allergic rhinitis.  In a September 1980 rating decision, the RO granted service connection for bronchial asthma and assigned a 10 percent disability rating effective May 22, 1980, the date of claim.  The RO also granted service connection for allergic rhinitis and assigned a noncompensable (0 percent) disability rating effective May 22, 1980, the date of claim.

Initial Rating Appeals

Subsequently, in November 1980, the Veteran submitted a notice of disagreement (NOD) to the assigned initial ratings.  In the NOD, the Veteran stated that he would settle for "no less" than a combined 40 percent disability rating (10 percent for asthma and 30 percent for rhinitis) for the two service-connected disabilities.

In January 1981, the RO issued a statement of the case (SOC) that denied higher initial disability ratings for either disability.  Subsequently, the Veteran perfected the appeal, via VA Form 9, in January 1981 regarding the initial ratings.  In the VA Form 9, the Veteran essentially requested a rating of 20 percent for bronchial asthma and 30 percent for allergic rhinitis.  After subsequent development, in a May 1981 rating decision, the RO granted higher initial disability ratings of 30 percent for bronchial asthma and 10 percent for allergic rhinitis from the original date of claim.  As this resulted in a 40 percent combined disability rating, the RO found that the Veteran's appeal had been satisfied, and the case was not forwarded to the Board for adjudication.


Initial Rating for Bronchial Asthma Becomes Final

An appellant is presumed to be seeking the maximum possible benefit for the rating appealed.  An appellant may limit the claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum allowed by law for a particular service-connected disability.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993).  In this case, as distinguished from A.B., the Veteran limited the appeal to a 20 percent disability rating for the service-connected bronchial asthma and an overall combined disability rating of 40 percent.  As the RO granted a 30 percent disability rating for bronchial asthma (10 percent higher than the Veteran requested in the substantive appeal, and 20 percent higher than requested in the NOD) with a 40 percent combined disability rating overall in the May 1981 rating decision, the Veteran's appeal for a higher initial disability rating for bronchial asthma was fully satisfied as to the rating for bronchial asthma.

Initial Rating for Allergic Rhinitis Remains on Appeal

The initial rating appeal regarding the initial rating for allergic rhinitis was not fully satisfied.  In both the NOD and the substantive appeal, the Veteran specifically requested a 30 percent disability rating for allergic rhinitis.  The May 1981 rating decision granted only a 10 disability rating for the service-connected rhinitis.  As this was not a complete grant of the higher initial rating for allergic rhinitis issue, the issue of a higher initial disability rating for allergic rhinitis should have been sent for Board adjudication; therefore, the Board finds that the initial rating issue concerning allergic rhinitis remains open, and the issue is addressed in the instant decision.

In January 1994, VA received a letter from the Veteran requesting a higher rating for the service-connected allergic rhinitis.  In a February 1994 letter, the RO informed the Veteran that new medical evidence supporting a higher rating should be submitted.  Subsequently, in October 1994, the Veteran submitted a letter in which he stated that he wished to appeal the "denial of VA benefits in which my service connected disability rating is not correct."  As the initial rating period remained open, the Veteran was not required to file a claim for increased rating; therefore, the documents and submissions in 1994 did not constitute a claim for increase, but are evidence to be considered in the initial rating for the allergic rhinitis.  All questions of rating the allergic rhinitis are part of the initial rating issue, and the initial rating period on and after January 1994 is addressed in the instant decision.

The Veteran has appealed from the initial rating assigned for the service-connected allergic rhinitis.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans' Claims (Court) addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating.

The issues currently on appeal were most recently before the Board in June 2015.  At that time, the Board granted earlier effective dates and higher ratings for the service-connected bronchial asthma with emphysema, remanded the allergic rhinitis rating issue for a new VA examination, and remanded TDIU for initial adjudication pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Unfortunately, for the reasons discussed below, remand is again necessary in the instant mater.  As such, the Board need not address remand order compliance required under Stegall v. West, 11 Vet. App. 268 (1998), at this time. 

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

Initial Rating for Allergic Rhinitis

The Court has held that a Veteran is entitled to a new VA examination where there is evidence, including lay statements, that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994).  For this reason, in June 2015, the Board remanded the allergic rhinitis rating issue on appeal to schedule a new VA respiratory examination.  Unfortunately, the issue was returned to the Board without the ordered examination being conducted, as the AOJ found that the Veteran had failed to appear for the scheduled examination.

The Veteran's representative, in a February 2017 Informal Hearing Presentation (IHP), asks that the rating issue again be remanded to reschedule the VA respiratory examination, as the Veteran's failure to appear for the examination was due to the Veteran not receiving notice of the scheduled examination.  Review of the record reflects that during the period of time from the issuance of the June 2015 Board decision until the present, the Veteran moved from Georgia to a new permanent address in Texas, temporarily moved to a second Texas address for a five month period to visit children and grandchildren, and then moved back to the permanent Texas address.  

During the aforementioned period of time, it appears that the Veteran attempted to keep VA informed of all the new addresses.  Unfortunately, it does not appear that the AOJ was able to keep track of the Veteran's whereabouts when attempting to schedule the new VA respiratory examination, and the examination notifications were sent to the aforementioned addresses at incorrect times.  In an August 2016 letter, the Veteran informed VA that notification of the examinations was never received, and that he will attend a scheduled examination provided he receives notice of the date and time.  As such, the Board finds remand to reschedule the VA respiratory examination warranted.

TDIU  

VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  The record is unclear as to when the Veteran first stopped working.  The report from a November 2000 VA respiratory examination indicates that the Veteran was missing "a lot of work because of his breathing problems," which indicates that the Veteran was working at that time.  Subsequently received forms, specifically VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, indicate that the Veteran worked part to full time in 2001 and 2002; however, in an April 2002 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran conveyed last working full time in September 1990, and becoming too disabled to work in September 1994.  As the Veteran is only service connected for respiratory disorders (bronchial asthma and allergic rhinitis), the Board will ask the VA examiner at the rescheduled VA respiratory examination to opine as to the degree of occupational impairment caused by the service-connected respiratory disorders rendered.

Outstanding Records

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell, 2 Vet. App. 611.  On remand the AOJ should attempt to obtain any outstanding VA treatment (medical) records for the period from April 2016.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record all VA treatment records pertaining to the treatment of the Veteran's respiratory disorders, not already of record, for the period from April 2016.

2.  Schedule a VA respiratory examination to assist in determining the current level of severity of the service connected allergic rhinitis.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated 

studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner should provide the following opinions:

A)  Report extent of the allergic rhinitis disability symptoms in accordance with VA rating criteria.  In particular, the VA examiner should address whether polyps are present, and the percentage of obstruction of one or both nasal passages.

B)  Opine as to whether the Veteran's service-connected disabilities of bronchial asthma with pulmonary emphysema and allergic rhinitis alone are so disabling as to render the Veteran unable to obtain or maintain substantially gainful employment.

C)  If the VA examiner finds that the Veteran is unable to obtain or maintain substantially gainful employment due to the service-connected respiratory disorders alone, opine as to whether this is due to the bronchial asthma with pulmonary emphysema alone, the allergic rhinitis alone, or a combination of the bronchial asthma with pulmonary emphysema and allergic rhinitis.

D)  If the VA examiner finds that the Veteran is unable to obtain or maintain substantially gainful employment due to the service-connected respiratory disorders, opine as to the date on which the Veteran was first rendered unable to obtain or maintain substantially gainful employment due to the service-connected respiratory disorders alone.

3.  Then, readjudicate the issues of a higher initial disability rating for allergic rhinitis in excess of 10 percent and entitlement to a TDIU.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




